 ZENO TABLE CO., INC.Zeno Table Company, Inc. and Orange County Dis-trict Council of Carpenters, United Brotherhood ofCarpenters and Joiners of America, AFLCIO.Case 21 -CA- 15900January 6, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on July 29, 1977, by OrangeCounty District Council of Carpenters, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, herein called the Union, and duly servedon Zeno Table Company, Inc., herein called Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director for Re-gion 21, issued a complaint and notice of hearing onAugust 4, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and no-tice of hearing before an Administrative Law Judgewere duly served on the parties to this proceeding.On August 29, 1977,counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment based upon Respondent's failure tofile an answer as required by Section 102.20 of theBoard's Rules and Regulations, Series 8, as amended.Thereafter, on August 31, 1977, Respondent filedwith the Regional Director an answer to the com-plaint admitting in part, and denying in part, theallegations of the complaint. On September 13, 1977,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to the Notice To Show Cause, entitled "Mo-tion In Opposition To General Counsel's Motion forSummary Judgment," and counsel for the GeneralCounsel filed a memorandum in support of the mo-tion and in response to Respondent's opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:I Official notice is taken of the record in the representation proceeding,Case 21-RC-14574, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosysremns, Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 (C.A. 4,234 NLRB No. 2Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or any allega-tions in the complaint not specifically denied orexplained in an answer filed, unless the respon-dent shall state in the answer that he is withoutknowledge, shall be deemed to be admitted to betrue and shall be so found by the Board, unlessgood cause to the contrary is shown.The complaint and notice of hearing served on Re-spondent herein specifically states that unless an an-swer to the complaint is filed within 10 days of ser-vice thereof "all of the allegations in said complaintshall be deemed to be admitted to be true and maybe so found by the Board."Respondent does not dispute that it was dulyserved with the complaint and notice of hearing. Inexplanation of its failure to file a timely answer, how-ever, Respondent asserts that its counsel, Fred R.Long, was on vacation during that time period al-lowed for the filing of an answer and did not receivea copy of the complaint and notice of hearing. TheRegional Director did attempt to serve these docu-ments on Long, who represented Respondent in theunderlying representation proceeding,l but Respon-dent asserts that service on its attorney was not prop-erly made, contending that the documents weremailed to Long's Southern California office ratherthan to his Northern California office and that, inany event, the person upon whom service was madewas not in fact Long's agent.Section 102.11 1(b) of the Board's Rules and Regu-lations, Series 8, as amended, requires that a party'sattorney be served when the attorney "has entered awritten appearance in the proceeding on behalf ofthe party." Since Respondent itself received serviceand Long did not enter a written appearance on be-half of Respondent in this proceeding, it is clear thatthe requirements of the Board's Rules and Regula-tions have been satisfied. In any event, even assum-ing arguendo that Long in fact has at all times in thisproceeding been Respondent's representative, it is1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the N LRA, as amended.89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDundisputed that the manner and the location of theRegional Director's service upon Long conformswith the service of documents upon him in the under-lying representation proceeding. In addition, counselfor the General Counsel has submitted a letter bear-ing the letterhead of Long's Southern California of-fice, the validity of which is not disputed, in whichLong, on behalf of Respondent, denied the Union'srequest to bargain. Furthermore, the fact that Re-spondent's representative was on vacation during thetime period allowed for filing an answer does notexcuse Respondent's failure to file an answer or re-quest an extension of time within which to do so.Aaron Convalescent Home, 194 NLRB 750 (1971),enfd. 479 F.2d 736 (C.A. 6, 1973).As Respondent has not filed an answer within 10days from the service of the complaint, and as nogood cause to the contrary has been shown, in accor-dance with Section 102.20 of the Board's Rules andRegulations, Series 8, as amended, the allegations ofthe complaint herein are deemed to be admitted tobe true.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. xTHE BUSINESS OF THE RESPONDENTZeno Table Company, Inc., at all times materialherein, has been a corporation engaged in the busi-ness of manufacturing furniture, with its principalplace of business located at 2001 East Dyer Road,Santa Ana, California. In the normal course of itsbusiness operations, Respondent annually sells andships goods and products valued in excess of $50,000directly to customers located outside the State of Ca-lifornia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in, an employer engaged in commerce within the me-aning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assert juris-diction herein.II. THE LABOR ORGANIZATION INVOLVEDOrange County District Council of Carpenters,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees,truckdrivers, shipping and receiving employeesemployed by Respondent at its facility located at2001 East Dyer Road, Santa Ana, California; ex-cluding all office clerical employees, professionalemployees, guards, supervisors, and those leademployees who possess and exercise supervisoryauthority as defined in the Act.2. The certificationOn April 30, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 21, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on June 24, 1977, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 12, 1977, and at alltimes thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about July 22, 1977, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has,since July 22, 1977, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.90 ZENO TABLE CO., INC.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWi. Zeno Table Company, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Orange County District Council of Carpenters,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All production and maintenance employees,truckdrivers, shipping and receiving employees em-ployed by Respondent at its facility located at 2001East Dyer Road, Santa Ana, California; excludingall office clerical employees, professional employees,guards, supervisors, and those lead employees whopossess and exercise supervisory authority as definedin the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since June 24, 1977, the above-named labororganization has been and is now the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about July 22, 1977. and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, ZenoTable Company, Inc., Santa Ana, California, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Orange County DistrictCouncil of Carpenters, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees,truckdrivers, shipping and receiving employeesemployed by Respondent at its facility located at2001 East Dyer Road, Santa Ana, California; ex-cluding all office clerical employees, professionalemployees, guards, supervisors, and those leademployees who possess and exercise supervisoryauthority as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit with91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility at 2001 East Dyer Road,Santa Ana, California, copies of the attached noticemarked "Appendix."2Copies of said notice, onforms provided by the Regional Director for Region21 after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with OrangeCounty District Council of Carpenters, UnitedBrotherhood of Carpenters and Joiners of Ameri-ca, AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All production and maintenance employ-ees, truckdrivers, shipping and receiving em-ployees employed by Respondent at its facil-ity located at 2001 East Dyer Road, SantaAna, California; excluding all office clericalemployees, professional employees, guards,supervisors, and those lead employees whopossess and exercise supervisory authority asdefined in the Act.ZENO TABLE COMPANY,INC.92